DISSENTING OPINION.
WOODSON, J.
I adhere to my views of this case as expressed by me in the opinion filed in Division No. 1, which will be attached hereto.
It is not denied by the majority opinion that those views do not state the law of the case, but for reasons best known to the majority, they are brushed aside as so much waste paper, although they express the views of this court as stated in the numerous eases, cited therein.
*549Said opinion is as follows:
This is an action of ejectment, brought in the circuit court of Greene county, for the purpose of recovering possession of a certain tract of land lying and being in the city of Springfield, more particularly described in the pleadings.
This is the second appeal of the case to this court. The first is reported in the 213 Mo. 565. Reference is here made to that report for a statement of the case.
It will there be seen, that Charles Carleton was the common source of title, and that the plaintiffs claim through him, by virtue of various mesne conveyances.
On the former appeal, we held that the sheriff’s deed from Carleton to Jameson (one of the links in plaintiff’s chain of title) was void, and conveyed no title whatever, for the reason that the court acquired no jurisdiction over Carleton or the subject-matter of the suit, in the ease in which the judgment was rendered, upon which the execution was issued, under which the sheriff sold the tract of land to Jameson.
The former holding of this court upon that question was res adjudicata, and was not therefore open for further adjudication by the circuit court, on the second trial.
This court has repeatedly held that the rulings of this court upon the first appeal of a cause becomes the law of the case for the government of the lower court upon a second trial, as well as the law of the case upon a second appeal to this court. [Taussig v. Railroad Co., 186 Mo. 281; May v. Crawford, 150 Mo. l. c. 525; Hayward v. Smith, 187 Mo. l. c. 476; Brummell v. Harris, 162 Mo. l. c. 402; Sanford v. Herron, 161 Mo. 176, 186; Gracey v. City of St. Louis, 221 Mo. l.]
Counsel for appellants do not question .the correctness of the rule just announced, but insist that it has a well known exception, namely, that a judgment *550in an ejectment suit is not a bar to a second suit of like character. Narrowly speaking, that is true, but as was said by this court in Brummell'v. Harris, supra, in ejectment suits, as in all others, “the decision of this court on former appeal was the law of the case upon the trial anew in the circuit court, so far as the facts presented were the same,” citing Hennessy v. Brewing Co., 145 Mo. 104; May v. Crawford, supra, and Bealey v. Smith, 158 Mo. l. c. 522.
And this court, in the case of Sanford v. Herron, supra, in discussing the same question used this language :
“This last case correctly defines the effect of a judgment in ejectment. It is res adjudicata as to parties thereto and the matter adjudicated upon until set aside or reversed, or its legal effect destroyed by the result of another action of ejectment for the same land by the parties or their heirs who were defendants therein. While it does not prevent a defendant from yielding possession and bringing another action in ejectment to try the title, yet until he does so, he and his privies are bound thereby.
“What, then, was the effect of the judgment of December 13, 1883, upon the possession of J. Y. Hilton, asserted through the occupancy of Curry et al., the defendants in that judgment? We answer that, from the date of that judgment and during its life, the said defendants were conclusively estopped from recognizing Hilton as their landlord, or continuing his possession by any act of theirs, in opposition to the rights of Dr. Rose, the plaintiff therein. Unless this is so, it is idle to say that a judgment of a court of competent jurisdiction has any binding force upon the parties thereto.
“While that judgment did not bar an action of ejectment in favor of Oliver, who purchased from Hilton the next day after the judgment, upon no sound principle of law can it be asserted that Oliver’s quit*551claim deed transferred to Mm the possession wMch had been adjudged to Dr. Eose, nor could the defendants therein whose possession had been adjudged tortious by the court, by a surreptitious payment of rent, put Oliver in possession, as it is well settled that a judgment in ejectment binds not only those against whom it is rendered, but all others who come in under them. Nor is there any legal evidence that they attorned or attempted to attorn to Oliver.
“Within the contemplation of law, whatever rights Oliver may have had to bring his own action of ejectment, from the date of that judgment, Curry et al., the defendants in the ejectment, were estopped from denying they held under Dr. Eose, and their possession, as between him and them, was his possession, and this continued up to the time they attorned to Dr. Eose, which they were authorized by our statute to do. As is said in Prior v. Scott, 87 Mo. 309, ‘Where the prior possessor has been turned out by an opposing claimant in judicial proceedings, all presumptions in Ms favor, growing out of said prior possession, if not terminated, are at least shifted in favor of Ms successful opponent.’
“It results, then, that upon the admitted state of facts shown by tMs record, whatever possession those under whom plaintiff claims, held through the defendants in that ejectment, passed to Dr. Eose by Ms recovery in that case, and it has remained in him and his heirs continuously since the twelfth of December, 1883, the plaintiffs and those under whom he claims have been ousted by an adverse possession for more than ten years and the court erred in not giving defendants’ first instruction.”
What is meant by the exception before mentioned, namely, that a judgment in an ejectment suit is no bar to another -of like character, is that the judgment is no broader than the particular facts adjudicated therein, and that all other matters and things which *552were or might have been adjudicated (whether embraced in the pleadings or not), but which were not, may be the subject of further litigation between the same parties.
Ejectment is unlike all other actions in that regard. In all other suits the cause of action cannot be split up, but all matters and things which could have been litigated are settled as effectually as if they had been stated in the petition; and likewise in all such actions, all matters of defense which were or might have been interposed, are also precluded by the judgment rendered. But in ejectment suits, as before stated, the judgment is conclusive only as to the parties thereto and of the particular matters adjudicated therein. [See authorities before cited.]
If that was not the law, and should we affirm the judgment.in this case, there would be no law which would prevent the defendant, the appellant here, from bringing another suit based upon the same facts, against the plaintiffs, the respondents here; and should the latter be defeated in that action, then they might turn around and bring another against the former, and so on to the end of time. That is not the law, but the rule is as previously stated, a judgment in ejectment “is res adjudicata as to the parties thereto and the matter adjudicated.”
Now what wTere the matters adjudicated upon the former appeál? That question can be best answered by a brief quotation from the opinion delivered upon the former appeal, which is reported in the 213 Mo. 565. At page 574, this court used the following language :
“The finding of facts shows that Charles Carleton was the common source of title, and that the plaintiffs claim through him by virtue of various mesne conveyances.
“On January 30, 1861, a judgment was rendered in the circuit court of Greene county in favor of Peter *553Hayden and Pollock Wilson, plaintiffs, against George A. Taylor, defendant for the sum of $922.81 debt, and $64.35 costs. An execution was issued upon that judgment on February 14, 1861, and said Carleton was served as garnishee thereunder. On February 10, 1863, a final judgment by default was rendered against the garnishee for the sum of $682. An execution was issued upon that judgment and levied upon the property in controversy, and on February 2, 1864, it was, by the sheriff, sold to George W. Jameson for the sum of sixty dollars; and the sheriff executed and delivered to him a proper statutory deed. Defendant assails the validity of that deed, for the reason that the circuit court of Greene county acquired no jurisdiction of the person of Charles Carleton, nor of the subject-matter of the suit involved in said garnishment proceedings. The basis of this contention is predicated upon the alleged insufficiency of the service of the garnishment upon Carleton.
“The return of the sheriff was made upon the execution issued on the judgment in favor of Hayden and Wilson against Taylor, and. was in the following words: ‘Executed the within writ by summoning Charles Carleton as garnishee.’ ”
The opinion after setting out the statutes governing such proceedings, continues as follows:
“By reading the return of the sheriff, as above quoted, it will be seen that it did not, as found by the trial court and as required by the statute, inform Carleton when and where he was to appear and answer the interrogatories mentioned in the statute; nor did said return contain a recital that the sheriff declared to Carleton that he seized or attached in his hands all debts, moneys and credits due or owing by him to said George A. Taylor, the defendant in the execution.
“Those requirements of the statute are jurisdictional and mandatory, and the omission of the sheriff *554to inform Carleton when and where he should appear to answer the interrogatories that might be filed in the garnishment suit; and his omission to declare to Carleton that he attached all moneys, debts and credits due or owing by him to said Taylor, failed to bring him into court or to give the Greene County Circuit Court jurisdiction over him, or over the subject-matter of the suit. That being true, the judgment of the circuit court rendered against Carleton in the garnishment proceedings was an absolute nullity.
“This same question has frequently been-before this court, and the uniform ruling has been that such a judgment is void and is subject to collateral attack. [Maulsby v. Farr, 3 Mo. 439; Norvell v. Porter, 62 Mo. 309; Gates v. Tusten, 89 Mo. 13; Feurt v. Caster, 174 Mo. 289; Anderson v. Scott, 2 Mo. 15; Cabeen v. Douglas, 1 Mo. 336.]
“The judgment being void, the execution and sale thereunder were likewise void, and were inoperative to transfer the title of Carleton to Jameson, and to those who claim under him. And since plaintiff deraign title from Carleton through the sheriff’s said deed to Jameson, that constitutes a missing link in their chain of title, which is fatal to their right of recovery in this case.”
Now upon an inspection of the record presented by this, the second appeal, we find, and in fact counsel for both parties admit, that the evidence introduced at the second trial before the circuit court, and presented in this record, is identically the same, as it was upon the first trial; in fact, a mere transcript of it.
If the contention of counsel for respondents, namely, that the former judgment of this court is not res adjudicada of the matters there determined, is sound, then we would have the anomaly of a verdict of a jury found at the second trial not only setting aside and holding for naught the special findings of fact, made by the court at the first trial of the cause *555and confirmed by this court upon appeal, but also of abrogating and nullifying tbe judgment of this court, solemnly entered on record, and that too, when the verdict is based upon precisely the same evidence upon which the special findings of the court were predicated.
If we should affirm this judgment predicated as it is upon the verdict before mentioned, we' would thereby give to it greater weight and attach to it more importance than we have given to the special findings of fact, and to the judgment of this court predicated thereon. In other words, the last analysis of the contention of counsel for respondents is, that the verdict of the jury had the effect of setting aside the special finding of fact, and the judgment of this court predicated thereon.
Surely that cannot be the law. Upon the former appeal, we held that the sheriff’s deed from Carleton to Jameson was absolutely void and ineffectual to convey title to latter, through which respondents claim title to the land.
If we were right in that holding (and there can be no doubt of it, as there was no evidence to the contrary), then upon the same evidence we must upon this appeal again hold that deed to be void. However much I may disagree from my learned associates in the case of State ex rel. v. Broaddus et al., judges of the Kansas City Court of Appeals, 238 Mo. 189, upon other questions discussed therein, there can be no doubt but what the question of res adjudicaba is there treated in an able and forceful manner, and is one of the clearest expressions of the law governing that subject that I have been able to find in our reports.
Gracey v. City of St. Louis, supra, is another well considered case. At page 5, Lamm, J., aptly, clearly and strongly stated the rule in the following language:
“Under such circumstances, when the case went down with directions to the trial court to proceed in *556accordance with, the opinion, and with the suggestion that on the record before us plaintiff was entitled to a peremptory instruction, the trial judge was bound by those directions. He, on the one hand, would have been derelict in duty and subject to criticism, if he had not followed directions, and, on the other hand, ought not to be convicted of error in the same case on the same facts and on the same pleadings, for obeying the upper court. The rule in that regard is soundly bedded in principle and precedent. On a second appeal or writ of error on the same facts and pleadings the appellate court will not notice questions determined in the previous decision. All such are res adjudicata and closed. For the practical administration of justice, the former decision is the law of the case. . . .
“There must be an end to a law suit. He sues in vain who can have no final judgment and there would be no end and no final judgment if appeal after appeal were to be allowed in the same case on like facts and pleadings. [See remarks of Mr. Justice Grier, arguendo, in Roberts v. Cooper, 20 How. l. c. 481.]”
It is perfectly clear that the trial court, upon the second trial of this cause, flagrantly violated the ruling of this court as announced in the former opinion, and according to the language of the Gracey case was derelict of duty and is subject to criticism, for so doing.
Look at the situation a moment. What good resulted to the appellant from the first appeal, and our rulings thereon, as viewing in the light of the second trial and the judgment rendered therein? None whatever, for the simple reason that we have precisely the same judgment on the second trial, that was rendered at the first trial and that too is based upon precisely the same evidence as was the first.
Will some one answer that question for me?
Counsel for respondent contend that if this is the law, of which we have no doubt, then it works a great *557hardship upon them, for the reason that they had no right to an appeal from the special findings of fact, and judgment of the court rendered at the first trial, the judgment being in their favor.
There is no merit in that contention, for the sim-. pie reason that all the evidence introduced at the trial by both parties was brought up on the first appeal, and while counsel for respondents did not, yet they might have insisted, that the evidence introduced was not sufficient to have shown the invalidity of the service of the writ of garnishment'upon Carleton, and for that reason the special findings of fact, in that particular were erroneous, and should have been disregarded by this court; and for that reason, we should have affirmed the judgment of the circuit court, notwithstanding that erroneous finding.
But independent of that, the mere fact that the law of the State does not allow an appeal from every order, judgment or decree of a court which may be involved, in the complication of litigation, is no reason whatever for the contention that such orders, judgments and decrees are not final and conclusive upon the parties thereto. An appeal is not a matter of right. It is a matter of grace, pure and simple, and when not expressly granted, no such right exists..
They were in as favorable a position to have made that contention as if they had actually appealed the case to this court themselves, instead of the appellant and consequently were not and could , not have been injured in the remotest degree by the fact that they had no right of appeal from the first judgment.
The books are full of cases holding that a judgment may be affirmed by this court, notwithstanding error was committed by the trial court, and especially is that true where the error was in favor of the appellant. If counsel believed then as now, that such error was committed by the trial court in its finding of fact, why did they not ask this court to affirm the *558judgment notwithstanding such error? The mere fact that they did not see proper to do so does not change the rule of law governing such questions.
But suppose they had made the point, on the former appeal, could there have been the slightest doubt but what we would have sustained the trial court in its finding of fact, just the same as we would have sustained the verdict of the jury where there was substantial evidence supporting it? Certainly not.
That being true, then clearly there is no merit in this contention.
We might with legal sanction have entered the judgment here for appellant on the former appeal, but then as now counsel for respondent contended that, notwithstanding the fact that the sheriff’s deed to Jameson was void, still they had other grounds upon which to predicate a cause of action, namely, the statutes of limitations among others, and for that reason we reversed the judgment and remanded the cause for another trial. But instead of relying upon such other cause of action, counsel for respondent preferred to rely upon the same facts which were adjudged against them on the former appeal. That is, they still claim title through the sheriff’s void deed to Jameson.
That being true, according to the authorities cited and the ruling of this court upon the former appeal, the respondents failed to make out a ease; and for that reason the trial court erred in refusing appellants instruction in the nature of a demurrer to respondents’ evidence.
I am, therefore, of the opinion that the judgment should be reversed and the cause remanded to the circuit court, with directions to enter judgment for the appellant.